Citation Nr: 1633482	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  10-29 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served in the United States Air Force from March 1988 to March 2008.

These matters come before the Board of Veterans' Appeals  (the Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in part, denied benefit sought on appeal.

In January 2014, the Board remanded the case to the Appeals Management Center (AMC), Washington, DC for additional development.  The Veteran also perfected an appeal of the denial of entitlement to service connection for obstructive sleep apnea (OSA).  While the case was on remand, in a June 2014 rating decision, the AMC granted service connection for OSA with a noncompensable rating, effective in April 2008.  There is no indication in the claims file that the Veteran appealed either the assigned initial rating or effective date.  Hence, that issue is not before the Board and will not be discussed in the remand action below.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the case in November 2014 so that additional records could be obtained and for a nexus opinion.  The Board notes that there is no indication that the Veteran completed and returned the provided VA Forms 21-4142 so any private treatment records could be obtained.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Concerning the nexus opinion, in addition to the medical records on file, the evidence to be considered by the examiner was to include the Veteran's reported lay history.  In the April 2014 medical review report, the examiner opined that it was not at least as likely as not that the Veteran's IBS was causally related to active service.  The examiner's rationale was that there was no medical documentation of the Veteran's clinical symptoms.  However, the absence of contemporaneous medical documentation, alone and without explanation, is not an adequate basis for a negative nexus opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Further, the Veteran's lay reported history must be fully considered.  Finally, the examiner did not address entries in the STRs that noted the Veteran had gastrointestinal symptoms secondary to pain medication.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall insure that any relevant treatment records generated since the Supplemental Statement of the Case (SSOC) are added to the claims file.

2.  Regardless of whether additional records are obtained, Return the claims file to the examiner who conducted the April 2014 medical review of the file and provided the nexus opinion.  Advise the examiner that the Veteran's lay report must be considered in rendering an opinion; and, the absence of contemporaneous medical documentation, alone and without explanation of its significance, is not an adequate basis for a negative nexus opinion.  Within that framework, ask the examiner to clarify whether there is at least a 50-percent probability that any diagnosed IBS is causally connected to active service?

The examiner's review and assessment should include the August 2003 entries in the STRs to the effect that the Veteran complained of gastrointestinal discomfort secondary to Celebex and Ibuprofen ingestion.

In the event the examiner who conducted the April 2014 medical review is no longer available, the AOJ shall refer the file to an comparably qualified examiner.
Should the substitute examiner advise the requested opinion cannot be rendered without an examination of the Veteran, the AOJ will arrange the examination.

3.  After all of the above is complete, re-adjudicate the issue considering all relevant evidence.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a SSOC.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



